DETAILED ACTION
The amendment filed on March 8, 2021 has been entered.
 	Claims 1-13, 15, 23-24, 38 and 40 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-13, 15, 23, 38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzgerald et al. (2005/0087767) in view of Manzanec et al. (2004/0076562).
Fitzgerald et al. discloses an integrated microchannel apparatus (Figure 4A) for conducting a unit operation (paragraphs 132 and 301) comprising:
passing a fluid (i.e. fuel) in the apparatus;
wherein the apparatus comprises a manifold 44, 52 connected to plural microchannels 42, 58 (Figures 6-7); 
wherein the manifold 44, 52 has a length (paragraphs 312-313); 
wherein the manifold 44, 52 (i.e. third from the top coinciding with reference line 44, 52) has a volume is less than the volume of the plural microchannels 42 (as permissibly gleaned from Figures 6-7, the lengths of the microchannels are at least twice the manifold length, where the thickness of the manifold 44, 52 and microchannels 42, 58 is the same, as calculated, the area of the manifold 44, 52 is 8.47 x 0.5 = 4.24 sq. in. and the area of the twelve microchannels 42, 58 is 12 x (2 x 8.47) x 0.16 = 32.5 sq. in.); 

wherein the microchannels 303 are straight (as permissibly gleaned in Figure 6) and do not have surface features or other obstructions (column 9, lines 26-30);
but does not disclose controlling conditions such that the fluid is in disrupted flow through at least a portion of the microchannels 42, 58.  Note microchannels 42, 58 include a combustion or reaction zone 48, 59.
Manzanec et al. (Figures 1 and 52) discloses an integrated microchannel apparatus for conducting a unit operation (i.e. reactor or heat exchanger) comprising plural microchannels (Figure 1, paragraph 38) having a catalyst; wherein the fluid undergoes disrupted flow (paragraph 70, especially the penultimate sentence) through at least a portion of the microchannels for the purpose of improving the reaction.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Fitzgerald et al. a catalyst in the microchannels for the purpose of improving the reaction as recognized by Manzanec et al..
Regarding claim 2, Figures 6-7 of Fitzgerald et al. discloses at least two manifolds 44, 52, a first manifold 44, 52 (i.e. third from the top) and a second manifold 44, 52 (i.e. second from the top) wherein the first manifold 44, 52 is connected to a first set of plural microchannels 42, 58 and the second manifold 44, 52 is connected to a second set of plural microchannels 42, 58.
Regarding claim 3, Manzanec et al. (paragraphs 49 and 70) discloses the microchannels may include 30 to 80% of an open flow path or bulk flow region.  In combination with Fitzgerald et al., a first fluid flows through the first manifold 44, 52 and flows in disrupted flow substantially through the first set of microchannels 42, 58 (at the combustion zone 48, 59) 
Regarding claim 4, Fitzgerald et al. (paragraph 288) discloses the manifold 44, 52 is a header and wherein the header has an inlet (i.e. macromanifold), and wherein fluid passes through the header inlet at a Reynold's number greater than 2200, i.e. turbulent (paragraph 126).
Regarding claims 5 and 11-12, the specific heat duty of the integrated microchannel apparatus is considered to be an obvious design choice, producing no new and/or unexpected results, and solving no stated problem.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the heat duty is dependent on the specific working fluids (i.e. heat transfer coefficient) and heat transfer materials (i.e. thermal conductivity).
Regarding claim 6, Fitzgerald et al. (paragraphs 257 and paragraphs 181 to 255 as a precursor) discloses the pressure drop through the manifold is less than or equal to the average pressure drop through microchannels to provide equivalent flow distribution.
Regarding claim 7, Fitzgerald et al. (paragraph 113) discloses the manifold 44, 52 is a header and wherein the pressure drop in the manifold, that is between the header inlet and the connecting channel inlet, corresponding to a header outlet, having the lowest pressure, is less than 50% of the pressure drop through the plural microchannels measured as an average pressure drop.
Regarding claim 8, as applied to claim 7 above, Fitzgerald et al. (paragraph 113) the pressure drop in the manifold, that is between the header inlet and the microchannel 
Regarding claim 9, as applied to claim 1 above, Fitzgerald et al. discloses the manifold volume is less than 50% of the volume of the plural microchannels (as calculated, the area of the manifold 44, 52 is 8.47 x 0.5 = 4.24 sq. in. and the area of the twelve microchannels 42, 58 is 12 x (2 x 8.47) x 0.16 = 32.5 sq. in.), and Fitzgerald et al. (paragraph 48) discloses the microchannels have a minimum dimension 0.02 to 5 mm.
 Regarding claim 10, as applied to claim 1 above, Fitzgerald et al. discloses the manifold volume is less than 25% of the volume of the plural microchannels (as calculated, the area of the manifold 44, 52 is 8.47 x 0.5 = 4.24 sq. in. and the area of the twelve microchannels 42, 58 is 12 x (2 x 8.47) x 0.16 = 32.5 sq. in.).
Regarding claim 13, Figure 7 of Fitzgerald et al. discloses a gate 56 (i.e. not an orifice, paragraphs 75 and 284) between the manifold 44, 52 and the microchannels 42, 58.  
Regarding claim 15, Figure 6 of Fitzgerald et al. discloses the manifold 44 comprises two sections: the first section is an open manifold 44 and the second section comprises an unlabeled submanifold (paragraph 313, seventh sentence).
Regarding claim 23, as applied to claim 1 above, Figure 5 of Manzanec et al. (paragraph 70) discloses the flow through the microchannel is turbulent flow.
Regarding claim 38, as applied to claim 1 above, Figures 6-7 of Fitzgerald et al. discloses the microchannels 42, 58 have a length.  The specific length of disrupted flow is considered to be an obvious design expedient, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ length of disrupted flow to achieve a desired heat transfer and/or pressure drop.
 Fitzgerald et al. (paragraph 301) discloses the unit operation comprises heat exchange with a heating fluid, and the connecting microchannels have a channel gap of at least 0.03 inch (paragraph 99, 5 mm or less).

Claim(s) 1-13, 15, 23-24, 38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzgerald et al. (2005/0087767) in view of Mathias et al. (6,622,519).
Fitzgerald et al. discloses an integrated microchannel apparatus (Figure 4A) for conducting a unit operation (paragraphs 132 and 301) comprising:
passing a fluid (i.e. fuel) in the apparatus;
wherein the apparatus comprises a manifold 44, 52 connected to plural microchannels 42, 58 (Figures 6-7); 
wherein the manifold 44, 52 has a length (paragraphs 312-313); 
wherein the manifold 44, 52 (i.e. third from the top coinciding with reference line 44, 52) has a volume is less than the volume of the plural microchannels 42 (as permissibly gleaned from Figures 6-7, the lengths of the microchannels are at least twice the manifold length, where the thickness of the manifold 44, 52 and microchannels 42, 58 is the same, as calculated, the area of the manifold 44, 52 is 8.47 x 0.5 = 4.24 sq. in. and the area of the twelve microchannels 42, 58 is 12 x (2 x 8.47) x 0.16 = 32.5 sq. in.); 
wherein there are 500 microchannels (paragraph 49, sixth sentence) connected to the manifold 44, 52;
wherein the microchannels 303 are straight (as permissibly gleaned in Figure 6) and do not have surface features or other obstructions (column 9, lines 26-30);

Mathias et al. (Figures 2) discloses an integrated microchannel apparatus 18 for conducting a unit operation (i.e. heat exchanger) comprising plural microchannels 162; wherein the fluid undergoes disrupted flow (i.e. transition flow, column 5, lines 55-58) through at least a portion of the microchannels 162 for the purpose of improving heat transfer.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Fitzgerald et al. operating the microchannels under disrupted flow for the purpose of improving heat transfer as recognized by Mathias et al..
Regarding claim 2, Figures 6-7 of Fitzgerald et al. discloses at least two manifolds 44, 52, a first manifold 44, 52 (i.e. third from the top) and a second manifold 44, 52 (i.e. second from the top) wherein the first manifold 44, 52 is connected to a first set of plural microchannels 42, 58 and the second manifold 44, 52 is connected to a second set of plural microchannels 42, 58.
Regarding claim 3, Mathias et al. discloses a second set of microchannels 152, wherein the fluid undergoes non-disrupted flow (i.e. laminar flow, column 6, lines 47-50).
 Regarding claim 4, Fitzgerald et al. (paragraph 288) discloses the manifold 44, 52 is a header and wherein the header has an inlet (i.e. macromanifold), and wherein fluid passes through the header inlet at a Reynold's number greater than 2200, i.e. turbulent (paragraph 126).
Regarding claims 5 and 11-12, the specific heat duty of the integrated microchannel apparatus is considered to be an obvious design choice, producing no new and/or unexpected results, and solving no stated problem.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 
Regarding claim 6, Fitzgerald et al. (paragraphs 257 and paragraphs 181 to 255 as a precursor) discloses the pressure drop through the manifold is less than or equal to the average pressure drop through microchannels to provide equivalent flow distribution.
Regarding claim 7, Fitzgerald et al. (paragraph 113) discloses the manifold 44, 52 is a header and wherein the pressure drop in the manifold, that is between the header inlet and the connecting channel inlet, corresponding to a header outlet, having the lowest pressure, is less than 50% of the pressure drop through the plural microchannels measured as an average pressure drop.
Regarding claim 8, as applied to claim 7 above, Fitzgerald et al. (paragraph 113) the pressure drop in the manifold, that is between the header inlet and the microchannel inlet (corresponding to a header outlet) having the lowest pressure, is less than 25% of the pressure drop through the plural microchannels (measured as an average pressure drop).
Regarding claim 9, as applied to claim 1 above, Fitzgerald et al. discloses the manifold volume is less than 50% of the volume of the plural microchannels (as calculated, the area of the manifold 44, 52 is 8.47 x 0.5 = 4.24 sq. in. and the area of the twelve microchannels 42, 58 is 12 x (2 x 8.47) x 0.16 = 32.5 sq. in.), and Fitzgerald et al. (paragraph 48) discloses the microchannels have a minimum dimension 0.02 to 5 mm.
 Regarding claim 10, as applied to claim 1 above, Fitzgerald et al. discloses the manifold volume is less than 25% of the volume of the plural microchannels (as calculated, the area of the 
Regarding claim 13, Figure 7 of Fitzgerald et al. discloses a gate 56 (i.e. not an orifice, paragraphs 75 and 284) between the manifold 44, 52 and the microchannels 42, 58.  
Regarding claim 15, Figure 6 of Fitzgerald et al. discloses the manifold 44 comprises two sections: the first section is an open manifold 44 and the second section comprises an unlabeled submanifold (paragraph 313, seventh sentence).
Regarding claim 23, as applied to claim 1 above, Mathias et al. (column 5, lines 55-58) discloses the flow through the microchannels 162 is transitional flow.
Regarding claim 24, the microchannels 42 of Fitzgerald et al. and the microchannels 162 of Mathias et al. are read as “smooth and do not include a catalyst.”
Regarding claim 38, as applied to claim 1 above, Figures 6-7 of Fitzgerald et al. discloses the microchannels 42, 58 have a length.  The specific length of disrupted flow is considered to be an obvious design expedient, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ length of disrupted flow to achieve a desired heat transfer and/or pressure drop.
Regarding claim 40, Fitzgerald et al. (paragraph 301) discloses the unit operation comprises heat exchange with a heating fluid, and the connecting microchannels have a channel gap of at least 0.03 inch (paragraph 99, 5 mm or less).




 Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Counsel’s remarks (pages 7-8) with respect to the finality of the Office action mailed on March 5, 2020 are moot.  A request for continued examination was filed on July 6, 2020.  Hence, prosecution has proceeded.
The rejection in view of Fitzgerald et al. and Manzanec et al. is maintained.  As stated in the Office action mailed on March 5, 2020, giving the claims the broadest reasonable interpretation in light of the specification, a catalyst is not a “surface feature or other obstruction.”

    PNG
    media_image1.png
    224
    997
    media_image1.png
    Greyscale

Applicants’ specification (page 5, first paragraph and page 17, lines 20-27) does not preclude the alleged catalyst coating disclosed by Manzanec et al..  Arguendo, Manzanec et al. (paragraph 60, last sentence, reproduced below) discloses the same processes of applying a catalyst as applicants’ specification.

    PNG
    media_image2.png
    64
    470
    media_image2.png
    Greyscale

Counsel’s remarks (page 9) are unconvincing.  When a wash coating technique of applying a catalyst is performed, a slurry of catalyst particles is applied.  There is no evidence that the technique of wash coating a catalyst of Mazanec et al. is any different than applicants’ 
Regarding counsel’s remarks with respect to Mathias et al., the knowledge generally available to one of ordinary skill in the art is not hindsight.  The fact that the inventors agree that turbulence improves heat transfer is reassuring, since fundamental thermodynamics clearly states this.
The Examiner reiterates comments (Office action mailed on September 3, 2019) with respect to the affidavit.  Further, the affidavit does not address the rejection in view of Fitzgerald et al. and Mathias et al., since the ground of rejection was not present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571)272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763